fDETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.

Status of Amendment
The amendment filed on 10 May 2022 fails to place the application in condition for allowance. 

Status of Rejections
The rejection of claims 7, 9, and 12-16 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 10 May 2022.
New rejections are provided herein.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 9, and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, 12-16, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Addressing now the "Wands" factors (MPEP 2164.01 (a)). 

(A) The breadth of the claims: 
	The claims are drawn towards a formation of a metal mask providing general processing steps, such as electroforming, rolling, sintering, cutting, and forming penetration holes.
	The claims further require specification that the “sintering…forms a metal coil by growing crystals of metal particles in the thin intermediate metal film”…and “removing pores from the thin intermediate metal film”.

(B) The nature of the invention: 
	The nature of the invention is exemplified in [0003] of the as filed specification.

(C) The state of the prior art: 
	The most relevant prior art is deemed to be previously cited prior art of record. Particularly, Ikenaga which discloses forming a mask, rolling, sintering, and cutting the metal foil to form penetration holes within the mask. 
	The following is newly cited reference are provided to describe conventional definitions of sintering:
	Moya discloses sintering is a phenomena when solid products are made from inorganic powder.
	Merriam-Webster defines sintering as becoming a coherent mass by heating without melting.

(D) The level of one of ordinary skill: 
	The Examiner has no comments on the level of ordinary skill in the art.

(E) The level of predictability in the art: 
	The art does not appear to have any predictability with respect to effects of sintering on an electroformed metal layer.

(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
	The specification generally describes a sintering process at [0105] and [0108]. The specification fails to disclose any discernable processing parameters which arrive at growing crystals. Furthermore, the sintering is application of a heat treatment, which does not actually form a metal coil, but rather treats the metal film. Applicant does not present any working example, suggested temperatures, treatment times, treatment atmospheres, or the like in performing the said sintering process. 
	No working examples are presented.
	The specification is silent as to the particles are grown from or if the heat treatment merely alters the crystal structure of the thin intermediate metal film.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
	Since no guidance has been provided with respect to sintering and growing crystals, the entirety of the proposition would necessarily need to be recreated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 12, 13, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al (WO 2016/129533 A1 with citations provided to the US National Stage Publication US 2018/0023182 A1 for convenience) in view of Choi (US 2018/0237928 A1), Shaviv et al (US 2016/0309596 A1) and Konishi et al (US 2014/0269228 A1)
As to claims 7, 9, and 21, Ikenaga discloses a method of fabricating a metal mask (Title), the method comprising the steps of:
	forming a thin metal film comprising an iron-nickel alloy using a plating solution comprising a nickel compound and an iron compound ([0013] “a plating film by using a plating liquid including a solution containing a nickel compound and a solution containing an iron compound”, [0169] “In the foil creating step, for example, while a drum made of stainless, which is partially immersed in a plating liquid, is rotated, a plating film is formed on a surface of the drum. By peeling off the plating film, an elongated metal plate can be manufactured in a roller-to-roller manner. When a metal plate is manufactured of an iron alloy containing nickel, a mixture solution of a solution containing a nickel compound and a solution of an iron compound may be used as a plating liquid. For example a mixture solution of a solution containing nickel sulfamate and a solution containing iron sulfamate may be used, for example. An additive such as malonic acid or saccharin may be contained in the plating liquid”) where the metal film has a content of nickel in the as formed substrate between 30 and 40 % ([0074], [0098], [0116] as required by instant claim 9)
	processing the thin metal film to form a metal substrate by (indentation provided for convenience of delineating each step):
		rolling the method thin metal film to form a thin intermediate metal film (Fig. 9A [0116]), 
		sintering the thin intermediate metal film to form a metal coil (Fig. 9B [0119]), and 
		cutting the metal coil to form the metal substrate ([0125] OR #s 73 in Fig. 11 [0154]-[0155]); and
	forming a metal mask having a plurality of penetration holes by irradiating a laser upon the metal substrate (Fig. 11 #70 [0142]).
	Ikenaga fails to explicitly disclose forming the thin metal film by electroforming from an electrolytic solution comprising a nickel compound and an iron compound and melting the thin metal film or where the sintering process grows crystals of metal particles in the thin intermediate metal film and removes pores from the thin intermediate film.
	Choi discloses forming an alloy film (title) comprising electroplating a multilayer structure comprising two or more layers of a binary alloy ([0022]), subjecting the multilayer structure to a heat treatment process to encourage interdiffusion to form an alloy layer ([0022] which reads on “melting the thin metal film” in accordance with the interpretation of the phrase in light of the specification at [0105]) and further rolling the thin metal film to further remove internal cracks and control the thickness of the films ([0022]  and the step of “processing” in claim 7). 
	Shaviv discloses performing a heat treatment to seal micro voids (i.e. remove pores as currently recited in new claim 21) and promoting crystal growth in a deposited film ([0059]). Konishi discloses performing a heat treatment on a nickel iron alloy after electroforming to optimize stress relazation, prevent coarsening of grains and optimize the crystal lattice of the as formed deposit ([0076]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the metal substrate as taught by Choi to form the metal substrate processed into a mask as taught by Ikenaga because it allows for a thin film in an economical manner ([0013] Choi) prevent nanoscale cracks with a superior textures ([0022] Choi). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the heat treatment to grow crystals and remove pores as taught by Shaviv and Konishi in the method of Ikenage because it optimized the physical properties of the as deposited film (Konishi [0076]) and stabilizes the film and densifies the film (Shaviv [0059]).


As to claim 12, Choi discloses that each layer may be formed stepwise in a plurality of cells in series (Choi Abstract) where each layer is a different constituent metal of the alloy formed (Choi [0026]) would be obvious that each cell having a separate first and second electrolytic solution with either the nickel or iron compound in forming each layer in carrying out the method of Ikenaga, in view of Choi, since the options of providing a first and second electrolyte baths to individually form each constituent layer. See MPEP 2144.07.

As to claim 13, Ikenaga, as modified by Choi, disclose the step of mixing the first thin metal film and the second thin metal film, and  the metal substrate is formed by processing the first and seconddmixed thin metal films. (“interdiffusion” [0022] Choi).

As to claim 15, the mask of Ikenaga is formed of nickel and iron, where the property of “absorption ratios” as instantly claimed are considered a property of the metal, which as evidenced by the instant specification satisfy said limitation based on their properties. See [0008], [0009], [0012], and Table 1).

As to claim 16, since the mask formed by Ikenaga is discloses as not having any of the constituents of aluminum, magnesium, or sulfur by virtue of the compounds not recited therein, it is deemed to be inherent to not have any appreciable amounts of each.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga, as modified by Choi, Shaviv, and Konishi, as applied to claim 7, in further view of Yasuyoshi et al (JP 2000-306505A).
As to claim 14, Ikenaga, as modified by Choi, Shaviv, and Konishi fails to explicitly disclose the step of performing a desulfurization step to remove sulfur from the thin metal film.
	Yasuyoshi discloses the step of performing a desulfurization step to remove sulfur from the thin metal film. ([0065]-[0066]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed a desulfurization step as taught by Yasuyoshi in the method of Ikenaga, as modified by Choi, Shaviv, and Konishi in order to remove any sulfur from the thin metal film (Yasuyoshi [0065]-[0066]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795